COURT OF CHANCERY
                                                OF THE
                                          STATE OF DELAWARE
Sam Glasscock III                                                                                CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                                          34 The Circle
                                                                                              GEORGETOWN, DELAWARE 19947
                                                                                                              AND
                                                                                               Leonard L. Williams Justice Center
                                                                                            500 NORTH KING STREET, SUITE 11400
                                                                                             WILMINGTON, DELAWARE 19980-3734

                                              September 22, 2017


Patrick Scanlon, Esquire                              Walter J. O’Brien, Esquire
Darlene Wyatt Blythe, Esquire                         The Law Offices of Walter J. O’Brien, LLC
Law Offices of Patrick Scanlon, P.A.                  30 The Green
203 N.E. Front Street, Suite 101                      Dover, DE 19901
Milford, DE 19963
                                                      Kathleen DeLacy, Esquire
                                                      Reger Rizzo & Darnell LLP
                                                      Brandywine Plaza East
                                                      1523 Concord Pike, Suite 200
                                                      Wilmington, DE 19803


         RE: Yumkas, Vidmar, Sweeney & Mulrenin, LLC v. Wayne B. Knight, et al.
             C.A. No. 2017-0237-SG

Dear Counsel:

        I have the Motion for a More Definite Statement filed by Respondent IRA Services Trust
Company (“IRA”), together with the Plaintiff’s Answer to the motion and IRA’s response. This
Complaint involves an alleged fraudulent transfer of real property. The transferee, who allegedly
did not give value, is Milford Marina Enterprises LLC (“Milford Marina”). The Complaint
alleges at paragraph 21 that Milford Marina then mortgaged the property, with the result that
IRA holds a secured interest in the property. The Complaint makes no allegations against and
makes no further factual reference to IRA.

        In Count I, the Plaintiff seeks a judgment against other defendants, statutory avoidance of
the transfer of the property to Milford Marina and injunctive relief and a receiver to prevent
further encumbrance of the property. 1 Count II2 and alias Count III3 seek the same relief.
Nowhere in the Complaint is there any request for relief against IRA, and nowhere in the
Complaint is there a suggestion that IRA participated in the allegedly fraudulent transfer or has
otherwise engaged in behavior that would make it liable to the Plaintiff.



1
  Verified Compl. ¶¶ 22–32.
2
  Verified Compl. ¶¶ 33–40.
3
  There are two Counts II in this Complaint. I refer to the second Count II as “alias Count III”. Verified Compl. ¶¶
41–48.
        In this context, IRA moved for a more definitive statement. Instead of providing a more
definitive statement, the Plaintiff responded that IRA “is a party to this action because it is a
party of interest.”4 It then states, in abbreviated form, the gravamen of the allegations of the
Complaint.5

         IRA, therefore, is required to answer a complaint, including asserting affirmative
defenses as appropriate, in which no cause of action is attempted to be stated against it, and
which seeks no relief against it. Accordingly, the case against IRA is stayed. IRA need not
answer the Complaint or file a Motion to Dismiss. Any party may seek leave to lift the stay for
cause, as that party finds appropriate. To the extent the foregoing requires an Order to take
effect, IT IS SO ORDERED.


                                                       Sincerely,

                                                       /s/ Sam Glasscock III

                                                       Vice Chancellor
SG/lkpr
cc:   Register in Chancery




4
    Pl.’s Resp. to IRA Services Trust Co.’s Mot. for More Definite Statement ¶ 2.
5
    Id. ¶¶ 4–6.